DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/20 and 03/23/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
This action is in response to the application filed 11/19/20.  Claims 1-20 are pending and are examined. 
Per attached the interview summary, Claims 1-7, 11-16, and 17-20 are withdrawn by oral restriction without traverse.  During a telephone conversations with Ishan P. Weerakoon on 1/10/22 a provisional election was made without traverse to prosecute the invention of 16180842, claims 8-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7, 11-16, and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, method and system with payment architectures, schemes or protocols/apparatus for performing or posting payment transactions, classified in G06Q20/12.
II. Claims 8-10, method and system for graphical data reading (image or video recognition or understanding); presentation of data; record carriers; handling record carriers, classified in G06K9/00.
III. Claims 11-16, a method in commerce, e.g. shopping or e-commerce, for price estimation or determination, classified in G06Q30/0283.
IV. Claims 17-20, cash registers Systems including one or more distant stations co-operating with a central processing unit, classified in G07G1/145.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The examiner would have to incorporate varying search strategies and keywords to search for Inventions I, II, III, and IV.
Search examples for Invention Group I would comprise: based on merchandized buying system and apparatus.   Further search for these limitations are not required in Group II.
Group II comprises presenting visually or otherwise the data recognized or the result of a computation.   This limitation is not present in Group I. 
Similarly, examples of Invention of Group III comprise device performance data evaluation for valuation.
Further search for these limitations are not required in Groups I and II.
Lastly, examples of Invention of Group IV comprise communication between the kiosk and the portable device.  
Again, additional search for these limitations are not required in Groups I, II and III.
Therefore the elements specific to each group would not lead to finding limitations related to the other groups.
As noted above, applicant selected claims 8-10 for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 8-10 are directed to a method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 8 as the claim that represents the claimed invention for analysis.  Claim 8 recites the limitations of pricing an item by guessing the price taking an image and then examining the image.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  
Receiving an image of a portable device (being sold), receiving the portable device in a kiosk, analyzing the information, determining and display the price recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “portable electronic device”, “a camera”, and “a kiosk”, in claim 8, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computing/processing device such the kiosk.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 8 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claim 8 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 8-10 are not patent-eligible.
	

Claim Rejections - 35 USC § 102(a)(1) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saario (20120016518).
Regarding claim 8, Saario teaches
a method comprising: receiving information associated with a first portable electronic device from a second portable electronic device, the information including an image of the first electronic device captured by a camera of the second portable electronic device; receiving the first portable electronic device in a kiosk
([0021] The present disclosure describes various embodiments of consumer-operated kiosks for buying and/or selling consumer items and associated systems and methods. In one embodiment, for example, a system for buying and/or selling consumer products includes a consumer-operated kiosk positioned in a publicly accessible area of a store or other retail location... Accordingly, the kiosk can provide an efficient mechanism for buying new and refurbished electronics).
([0038] FIG. 9 is a partially schematic isometric view illustrating various structures and subsystems associated with the kiosk 100 of FIG. 1 and configured in accordance with an embodiment of the disclosure… the kiosk 100 can also include a machine controller 910 having a processor 912 that executes computer readable instructions stored on memory 914 to implement the various display, buy, sell, and other functions of the kiosk 100 described above. The controller 910 can be operably connected to the user interface 102, the card reader 104, the access door 106, a digital camera 994, a robotic arm 996, and lighting controls associated with each of the windows 112).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


controlling the kiosk to acquire additional information regarding the first portable electronic device and analyze the first portable electronic device, wherein the controlling is performed based on the information received from the second portable electronic device; determining a proposed payable amount for the first portable electronic device based upon the acquired information and the analysis
([0059] In several embodiments, the user can receive a credit (e.g., voucher, gift card, gift card number, etc.) from the kiosk 1440 (e.g., via e-mail, receipt, bank account deposit, etc.) after trading in an unwanted electronic item in the recycling/trade-in bin 1420... The kiosk 1400 can then assign a value to the product and display the value via the user interface 1402 and/or other suitable display).

displaying the proposed payable amount
([0025] In addition to the various display windows 112, the kiosk 100 can further include a user interface 102 and an access door 106. The user interface 102 can include a visual display (e.g., a display screen, monitor, CRT display, touch screen, etc.), and a touch pad, keyboard, touch screen, curser, mouse, and/or other type of user input device that enables users to enter or review product information, purchase an item, input feedback, etc. The access door 106 can provide means for sellers to place items in the kiosk 100 for display. As described in detail below, once items are placed in the access door 106, a robotic or similar system can move the items to pre-assigned display windows 112 for viewing).

Regarding claim 9, Saario discloses  
classifying the first portable electronic device based upon the received information; and based upon the classifying, controlling an app executing on the second portable electronic device to perform a particular activity specified for a type of device of the second portable electronic device.  
The examiner notes that “a particular activity” is not specified by the specification and can be interpreted broadly.  This including the system controlling the camera to “perform” its activity (taking picture).  Thus the claim is substantially similar to claim 8 and is rejected using the same rationale that was used for the rejection of claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Saario in view of McClung (20130185136).
Regarding claim 10, Saario does not disclose 
performing a pre-evaluation based at least upon said information associated with the first portable electronic device received from the second portable electronic device; and providing for the client to lock-in an estimated payment for the first portable electronic device, wherein the proposed payable amount is determined in consideration of the locked-in estimated payment and a condition of the first portable electronic device determined based upon the acquired information and the analysis.
McClung teaches 
performing a pre-evaluation based at least upon said information associated with the first portable electronic device received from the second portable electronic device; and providing for the client to lock-in an estimated payment for the first portable electronic device, wherein the proposed payable amount is determined in consideration of the locked-in estimated payment and a condition of the first portable electronic device determined based upon the acquired information and the analysis 
([0023] a method for guaranteeing a consumer a best price on an item (or for a service) purchased from a vendor ( either over a computer network or host system or at a vendor location) in a first transaction at a first price, the method including recording the first price (on paper, in an electronic chip, in a computer device, in a computer system or in computer memory) and information identifying the consumer, monitoring the sales price of the item for a predetermined time period after the first transaction… The method can be done manually with paper records; on a suitably programmed computer and/or computer system or network; and/ or via a host system or any other system, e.g. but not limited to as described in the "Business System" patent application or in any prior art system discussed therein).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Saario to include 
performing a pre-evaluation based at least upon said information associated with the first portable electronic device received from the second portable electronic device; and providing for the client to lock-in an estimated payment for the first portable electronic device, wherein the proposed payable amount is determined in consideration of the locked-in estimated payment and a condition of the first portable electronic device determined based upon the acquired information and the analysis based on the teaching of McClung.  
The motivation being to implement a business system with which a customer can receive a guaranteed pricing for a predetermined time period so that a consumer is assured that an item price is stable for the duration of the transaction.  See paragraph 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Otero (20090024528) teaches method and system for charitable fund raising in conjunction with game-of-chance participation by donors.
Kraft (20140195442) teaches combination retailing system for appraising precious stones and metals and dispensing gift cards, coupons and the like.
Geller (20130261793) teaches gold and precious metal buying machine and method.
Ishii (20120197812) teaches mobile recycling unit capable of collecting components of the system onboard for communities, businesses, charities and other organizations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698